              Case 2:20-cv-01186-RSM Document 7 Filed 11/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9     ANKUSH ANKUSH,                                    Case No. C20-1186-RSM
10
                      Petitioner,                        ORDER OF DISMISSAL
11
                          v.
12
13     ICE FIELD OFFICE DIRECTOR,

14                    Respondent.
15
16          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

17   Untied States Magistrate Judge, and the remaining record, the Court finds and ORDERS:
18
            1) The Court ADOPTS the Report and Recommendation, Dkt. #5.
19
            2) The case is DISMISSED without prejudice.
20
            3) The Clerk is directed to send copies of this Order to the parties and to Judge Tsuchida.
21
22
            DATED this 23rd day of November, 2020.
23
24
25
26
                                                  A
                                                  RICARDO S. MARTINEZ
27                                                CHIEF UNITED STATES DISTRICT JUDGE

28



     ORDER OF DISMISSAL - 1
